Citation Nr: 1537492	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO. 12-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to an evaluation in excess of 20 percent for lumbosacral strain.

4. Entitlement to an evaluation in excess of 10 percent right lower extremity radiculopathy from January 31, 2011, and in excess of 20 percent disabling from July 25, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) from June and November 2011 rating decisions of the Albuquerque, New Mexico Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2015 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues of entitlement to service connection for a left ear hearing loss disability, and to an increased rating for the back and lower extremity neuropathy disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most competent and probative evidence demonstrates that the Veteran does not have a current right ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, examination reports, and the statements of the Veteran.  The Veteran was also scheduled for a hearing in May 2015 but did not attend and did not provide good cause for his absence.  As such, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704.

The Veteran also testified at a May 2015 travel board hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was represented competently by a member of the Disabled American Veterans.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and etiology of his hearing loss.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Lastly, the Veteran was provided a VA audiological examination in August 2012.  The VA examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Further, neither the Veteran nor his representative has challenged the adequacy of the examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. General Legal Criteria

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III. Factual Background and Analysis

The Veteran contends that he has experienced bilateral hearing loss as a result of in-service noise exposure.  The Veteran asserts that his work as on the flight line exposed him to noise from the flight deck.  He also asserts that he was exposed to high frequency noise while servicing computer hardware.

The Veteran's DD-214's reflect that his primary specialty was a computer specialist in the Air Force.  As such, his contentions with regard to noise exposure or acoustic trauma in service are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board finds his assertions as to noise exposure to be competent and credible.

In August 2011 the Veteran was provided a VA audiological examination.  The examiner reviewed the claims file, medical history, and noted the Veteran's in-service noise exposure.  A puretone threshold and Maryland CNC speech recognition test were also conducted, the results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
30
LEFT
5
5
5
15
40

Speech audiometry revealed speech recognition abolition of 100 percent for the right ear and 100 percent for the left ear.  The examiner did have access to the Veteran's in-service audiometric testing and therefore did not provide an opinion as to the etiology of the Veteran's alleged hearing loss.

As noted above, impaired hearing is considered a disability for VA purposes when the auditory threshold at any frequency (500 HZ - 4000 HZ) is 40 decibels or greater, or when the threshold is at least 26 decibels at any three frequencies (500 HZ - 4000 HZ) or when the Maryland CNC test scores are less than 94 percent.

The evidence in this case reflects that the Veteran does not currently have a hearing loss disability for VA purposes in his right ear.  As described, the results of the audiometric testing in August 2011 do not reflect that the Veteran has a hearing loss disability in the right ear as established by 38 C.F.R. § 3.385.  The Veteran has not challenged the accuracy of the August 2011 audiometric results and has not submitted any additional evidence in support of his contention of current hearing loss that meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that he has a hearing loss disability for VA purposes.  Such determination may only be made by audiometric testing, and CNC Word List speech recognition testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In summary, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported right ear hearing loss; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a right ear hearing loss disability for VA purposes at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Veteran's claim of entitlement to service connection for right ear hearing loss is denied.


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

After review of the record, the Board finds that additional development is required prior to adjudication of the Veteran's remaining claims.

With regard to the Veteran's left ear hearing loss claim, the medical record reflects that he currently has a disability in the left ear.  Additionally, the Veteran's service treatment records do indicate a shift during service and some abnormal hearing in the left ear.  However, an August 2012 VA medical opinion is inadequate for purposes of adjudicating the Veteran's claim.  Specifically, the examiner opined that the Veteran's hearing was normal during service and was not the first manifestation of hearing loss.  The United States Court of Appeals for Veterans' Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court has also held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, at 157 (1993).  As the examiner did not consider that the Veteran's hearing loss may have manifested after service, or that the audiometric threshold of 25 decibels did not indicate some degree of hearing impairment, remand is necessary.

Additionally, the Veteran testified before the undersigned VLJ at a May 2015 hearing.  His testimony including statements which indicated his back and lower extremity neuropathy had grown increasingly worse.  The Veteran reported that he had decreased range of motion, increased pain levels, and increased neurological symptoms which had limited his mobility.  The Veteran is competent to describe these symptoms and their severity.  As such, remand is necessary to obtain a contemporaneous medical evaluation prior to adjudication of the Veteran's back and neuropathy claims.

Accordingly, the issues are REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from July 2015 to the present.  All attempts to obtain these records should be documented in the claims folder.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his back disability and lower extremity neuropathy.  The claims folder, including a copy of this remand must be reviewed by the examiner.  All medically indicated tests should be conducted.  The examiner should address all relevant diagnostic criteria and provide an assessment of the functional impact of identified symptoms.

3. Thereafter, obtain a medical opinion from an appropriate VA clinician that has not yet reviewed the Veteran's claim, as to whether his left ear hearing loss is related to service.  The claims folder, including a copy of this remand must be reviewed by the examiner.  If a new examination is deemed necessary, one should be scheduled.  After a review of all of the evidence, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left ear hearing loss, began in service, was caused by service, or is otherwise related to service?

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

A complete rationale must accompany any opinion provided.

4. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.
 
5. Thereafter, re-adjudicate the Veteran's claims with consideration of all of the evidence of record.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


